J-S27033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 KIMBERLY M. HAMILTON                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 SCOTT E. HAMILTON                       :
                                         :
                   Appellant             :   No. 1219 EDA 2022

                Appeal from the Order Entered April 11, 2022
               In the Court of Common Pleas of Lehigh County
                    Civil Division at No(s): 2018-FC-0679

BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                     FILED NOVEMBER 10, 2022

     Scott E. Hamilton (“Father”) appeals from the order denying his petition

for shared physical custody of the parties’ minor son, D.H. (“Child”), born in

2014. We affirm.

     The underlying custody matter commenced in May 2018, following the

marital separation of Father and Kimberly M. Hamilton (“Mother”). In 2018,

the trial court awarded shared legal custody of Child, with primary physical

custody to Mother, and partial physical custody to Father on alternating

weekends and alternating Tuesdays overnight. Since 2018, the parties have

repeatedly filed petitions to modify custody.    However, despite numerous

custody orders, Mother has retained primary physical custody of Child

throughout these proceedings.

     Father is a pediatric nurse anesthetist at Lehigh Valley Hospital who

works three eight-hour shifts per week from 7:00 a.m. to 3:30 p.m., and two
J-S27033-22




twelve-hour shifts per week from 7:00 a.m. to 7:30 p.m. See N.T., 4/8/22,

at 6-7. Mother works weekdays from 7:30 a.m. to 4 p.m. She works in the

office three days per week and works from home two days per week. Id. at

97.   After their separation, Father moved to and currently lives in

Coopersburg, Pennsylvania, which is a driving distance of twenty-three

minutes from the school Child attends. Id. at 4-6. Mother lives in the marital

home in Breinigsville, Pennsylvania, which is approximately one mile from the

school Child attends. Id. at 96-97, 103. Since Child’s birth, Mother has been

the primary caregiver. Id. at 111-12.

      On March 4, 2020, Father filed a petition for modification of the existing

custody order. On August 27, 2020, a conciliator conducted a conference on

the petition and prepared a proposed order which provided the following

partial custody award:

         a. Father shall have alternating weekends with [Child] from
            4:00 p.m. on Friday until 7:00 p.m. on Sunday during the
            school year. During the summer when school is not in
            session, the return of [Child] shall be at 9:00 p.m.

         b. During the school year, Father shall have dinner visits with
            [Child] on Tuesday and Thursday from after school until
            8:00 p.m. Father shall be responsible for providing the
            transportation.

         c. Since Father has indicated he is unable to exercise his
            weekday physical custody during the summer, the schedule
            during the summer shall be as follows:

              i.   Father shall have [Child] each Tuesday from 4:00
                   p.m. or after daycare or camp, overnight, until

                                     -2-
J-S27033-22




                    Wednesday at 9:00 a.m. when [Child] returns to
                    Mother or daycare/camp. This will be based on when
                    daycare or camp or Mother’s work begins.

              ii.   Additionally, Father shall have a Thursday Dinner visit
                    from 4:00 p.m. until 8:00 p.m. on alternating
                    Thursday, before his weekends, and on alternating
                    Thursday (before Mother’s weekends) from 4:00 p.m.
                    on Thursday, overnight, until 9:00 a.m. on Friday.

         d. Father may have additional time as the parties agree.

Proposed Custody Order, 8/27/20, at ¶3.         Mother filed exceptions to the

proposed order. On February 8, 2021, the trial court issued an order denying

Mother’s exceptions and adopting the August 27, 2020 proposed custody

order.

     On August 11, 2021, Father filed a petition for modification of the

February 8, 2021 custody order, wherein he requested equally shared physical

custody. Specifically, he requested that he and Mother be awarded custody

on an alternating weekly basis or, alternatively, that the current custodial

periods he exercises in the evenings for dinner with Child be changed to

overnights. Mother filed an answer and counterclaim for modification of the

February 8, 2021 custody order. In her counterclaim, Mother sought minor

alterations regarding when vacation time may be used, including that Mother

has Child during his winter recess on even years and Father has Child during

the recess on odd years (excluding holiday times), and that the non-custodial




                                       -3-
J-S27033-22




parent is limited to one phone call per day, and that phone calls only occur on

the weekend.

      The trial court held hearings on April 7 and 8, 2022. Father and Mother

testified during the hearing. Additionally, Father presented two witnesses: Jo

Hamilton, Child’s paternal grandmother; and Maura Dougherty, Father’s

girlfriend with whom he lives. Mother presented four witnesses: David and

Deborah Hinkel, husband and wife who are Mother’s neighbors; and Lance and

Terri Fredericks, Child’s maternal grandparents. Child, who was then seven

years old and in second grade, was not interviewed.

      The testimonial and documentary evidence revealed that during the

pendency of the custody proceedings Child has experienced various behavioral

and educational issues. See N.T., 4/8/22, at 25-32; Father’s Exhibits F7-F9.

Child has displayed violent behaviors towards other students, intentionally

urinated in the corner of the classroom, and made suicidal comments at

school. Id. Furthermore, Child’s academic performance has been declining.

Id.   In first grade, Child was in the twenty-fifth percentile for reading;

however, Child dropped to the tenth percentile in second grade. Id. at 26-

27. To address these concerns, Child began seeing a play therapist, Kathleen

Hancock. Id. at 107. Recently, Father and Mother have been considering

other potential therapy options for Child. Id. at 28, 111.




                                     -4-
J-S27033-22




       On April 11, 2022, the trial court entered an order denying Father’s

petition for equally shared physical custody.       The order granted Mother’s

request for a provision to be added that vacation time with Child is during

Child’s time off from school, that the non-custodial parent may only have one

telephone call per day with Child on weekends and denied her remaining

requests.1 The order awarded Father partial physical custody as follows:

          a. During the school year, on alternating weekends from Friday
             at 4:00 PM until Sunday at 7:00 PM and on every Tuesday
             and Thursday from after school until 8:00 PM. Father shall
             provide all transportation for these periods of partial
             physical custody.

          b. During the summer when school is not in session, on
             alternating weekends Friday at 4:00 PM until Sunday at
             9:00 PM and on every Tuesday and Thursday from 4:00 PM
             or after daycare/camp until 8:00 PM.

Order, 4/11/22, at ¶3.

       Father timely filed a notice of appeal and a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The

trial court filed its Rule 1925(a) opinion directing this Court to its rationale set

forth in its opinion accompanying the April 11, 2022 order.2


____________________________________________


1 Father does not challenge the trial court’s decision to grant in part and, deny
in part, Mother’s petition. Rather, Father’s issues pertain solely to the trial
court’s decision to deny his request for shared physical custody.

2 In its Rule 1925(a) opinion, the trial court mistakenly references the date of
the order as October 24, 2013. As referenced supra, the custody order that
Father appeals from is dated April 11, 2022.

                                           -5-
J-S27033-22




      Father presents the following questions for our review:

      1.    Whether the lower court committed an error of law and
            abuse of discretion awarding Mother primary physical
            custody and denying Father shared physical custody
            because it failed to appropriately weigh Mother’s conduct in
            purposely limiting Father’s custodial time in performing the
            parental duties as required by 23 Pa.C.S.A. § 5328(a)(3) in
            light of the facts and evidence of record.

      2.    Whether the lower court committed an error of law and
            abuse of discretion awarding Mother primary physical
            custody and denying Father shared physical custody
            because it focused on Father’s prior conduct but identified
            no nexus to [Child’s] present best interest and therefore
            failed to appropriately weigh the need for stability and
            continuity as required by 23 Pa.C.S.A. § 5328(a)(4) in light
            of the facts and evidence of record.

      3.    Whether the lower court committed an error of law and
            abuse of discretion awarding Mother primary physical
            custody and denying Father shared physical custody
            because it did not properly weigh Mother’s refusal to share
            information with Father and therefore failed to appropriately
            weigh which parent is more likely to attend to the needs of
            [Child] as required by 23 Pa.C.S.A. § 5328(a)(10) in light of
            the facts and evidence of record.

Father’s Brief at 8.

      We address Father’s claims in accordance with the following scope and

standard of review:

             In reviewing a custody order, our scope is of the broadest
      type and our standard is abuse of discretion. We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s

                                     -6-
J-S27033-22




         deductions or inferences from its factual findings. Ultimately, the
         test is whether the trial court’s conclusions are unreasonable as
         shown by the evidence of record. We may reject the conclusions
         of the trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial court.

S.T. v. R.W., 192 A.3d 1155, 1160 (Pa. Super. 2018) (citation omitted).

         Further:

            [O]n issues of credibility and weight of the evidence, we
            defer to the findings of the trial [court] who has had the
            opportunity to observe the proceedings and demeanor of
            the witnesses.

            The parties cannot dictate the amount of weight the trial
            court places on evidence. Rather, the paramount concern
            of the trial court is the best interest of the child. Appellate
            interference is unwarranted if the trial court’s consideration
            of the best interest of the child was careful and thorough,
            and we are unable to find any abuse of discretion.

            The test is whether the evidence of record supports the
            trial court’s conclusions.

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014) (internal citations

omitted).

         The primary concern in any custody case is the best interests of the

child.     “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s physical,

intellectual, moral, and spiritual wellbeing.” Saintz v. Rinker, 902 A.2d 509,

512 (Pa. Super. 2006) (quoting Arnold v. Arnold, 847 A.2d 674, 677 (Pa.

Super. 2004)).




                                         -7-
J-S27033-22




      Child custody actions are governed by the Child Custody Act (“Act”), 23

Pa.C.S.A. §§ 5321-5340. Trial courts are required to consider “[a]ll of the

factors listed in section 5328(a) . . . when entering a custody order.” J.R.M.

v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis in original). This

statutory section provides as follows.

      § 5328. Factors to consider when awarding custody.

            (a) Factors. – In ordering any form of custody, the court
      shall determine the best interest of the child by considering all
      relevant factors, giving weighted consideration to those factors
      which affect the safety of the child, including the following:

          (1) Which party is more likely to encourage and permit
          frequent and continuing contact between the child and
          another party.

          (2) The present and past abuse committed by a party or
          member of the party’s household, whether there is a
          continued risk of harm to the child or an abused party and
          which party can better provide adequate physical safeguards
          and supervision of the child.

          (2.1) The information set forth in section 5329.1(a)(1) and
          (2) (relating to consideration of child abuse and involvement
          with protective services).

          (3) The parental duties performed by each party on behalf of
          the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5) The availability of extended family.

          (6) The child’s sibling relationships.




                                     -8-
J-S27033-22




          (7) The well-reasoned preference of the child, based on the
          child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
          other parent, except in cases of domestic violence where
          reasonable safety measures are necessary to protect the
          child from harm.

          (9) Which party is more likely to maintain a loving, stable,
          consistent and nurturing relationship with the child adequate
          for the child's emotional needs.

          (10) Which party is more likely to attend to the daily physical,
          emotional, developmental, educational and special needs of
          the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability to
          make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability to
          cooperate with that party.

          (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.

          (15) The mental and physical condition of a party or member
          of a party’s household.

          (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

     We have further explained:

           Section 5323(d) provides that a trial court “shall delineate
     the reasons for its decision on the record in open court or in a
     written opinion or order.” 23 Pa.C.S.A. § 5323(d). Additionally,

                                      -9-
J-S27033-22




      “section 5323(d) requires the trial court to set forth its mandatory
      assessment of the sixteen [section 5328 custody] factors prior to
      the deadline by which a litigant must file a notice of appeal.” C.B.
      v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013), appeal denied, 70
      A.3d 808 (Pa. 2013). . . ..

            In expressing the reasons for its decision, “there is no
      required amount of detail for the trial court’s explanation; all that
      is required is that the enumerated factors are considered and that
      the custody decision is based on those considerations.” M.J.M. v.
      M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal denied, [620
      Pa. 710], 68 A.3d 909 ([Pa.] 2013). A court’s explanation of
      reasons for its decision, which adequately addresses the relevant
      factors, complies with Section 5323(d). Id.

A.V., 87 A.3d at 822-23.

      In his first issue, Father challenges the trial court’s ruling with respect

to section 5328(a)(3), which required the court to consider the parental duties

performed by each party on behalf of Child.

      Father argues that Mother purposely limited Father’s custodial time with

Child and attempted to marginalize his role in Child’s life. Father references

Mother’s counterclaim which requested the court to limit Father’s custodial

time with Child, and his telephone calls with Child to once per day on his

noncustodial weekends.     Father also argues that Mother obstructs Father’s

attempts to obtain additional time with Child, schedule vacations with Child,

and participate in planning Child’s birthday party. Father states that Mother

argues and degrades Father in Child’s presence, and that Mother is “rigid,

inflexible, and uncooperative. . . ..” Father’s Brief at 18.




                                     - 10 -
J-S27033-22




      The trial court considered Father’s first issue and explained that section

5328(a)(3) favored Mother because “Mother has been the primary caretaker

of [Child] for years.” Trial Court Opinion, 4/11/22, at 3.

      Our review of the record reveals that Mother has been exceedingly

flexible with Father and encourages contact between Father and Child. Mother

testified to various instances where she worked with Father to alter the

custody schedule and ensure that Father spends time with Child. For example,

Mother testified that, in June 2021, Father contacted her because Father’s

schedule did not allow him to accommodate his custodial time periods under

the existing custody order. See N.T., 4/8/22, at 129-30. Mother proposed a

solution where during the summer every Tuesday night would be an overnight

and the Thursdays preceding Mother’s weekend would be an overnight, thus

accommodating Father’s inability to follow the specific provisions of the

custody order, while still maintaining the general integrity of the order. Id.

at 130-32. At the hearing, Father agreed that Mother accommodated him

during this time:

      Q: You would agree with me that just prior to June of – or during
      June of 2021, which was eight months later after your schedule
      became fixed, you reached out to mom and said, “I can’t do the
      court order as it is.” Do you recall that?

      A: I believe we were going back and forth for court prior to that.
      And that’s when the final petition was made, yes.

      Q: Okay. You recall that you told mom you couldn’t do the
      schedule; right?

                                    - 11 -
J-S27033-22




      A: Correct.

                                ****

      Q: Okay. And did [Mother] agree to change the schedule?

      A: Correct.

      Q: Okay. So [Mother] accommodated your request for a change?

      A: Correct.

Id. at 74-75. Furthermore, Father’s vacation plans with Child were disrupted

in 2020 because Child’s school moved its start date to a week before Labor

Day. Id. at 128-29. Mother testified, “I didn’t want [Father] to lose out on

the time” with Child, so Mother permitted Father to carry over that week of

time with Child into the following year. Id.

      Similarly, Mother testified that, since March 2020, there were at least

ten occasions where Father was unable to timely pick Child up following his

workday. Id. at 102-03. In those instances, Mother retrieved Child and had

him ready when Father arrived. Id. Mother also testified that, on occasion,

Child accompanies her to retrieve prescriptions from the hospital where Father

works, and she will “reach out to him” to see if he is available to see Child.

Id. at 125-26. Nothing in the record indicates that Mother has attempted to

isolate Father from Child. Father’s argument that Mother seeks to limit his

custodial time by seeking a more restrictive custody order is unpersuasive

because both parents have filed petitions that would limit the other’s time. As

                                    - 12 -
J-S27033-22




we discern no abuse of discretion by the trial court in determining that section

5328(a)(3) weighs in Mother’s favor, Father’s first issue merits no relief.

      In his second issue, Father challenges the trial court’s ruling with respect

to section 5328(a)(4), which requires the court to consider the need for

stability and continuity in the child’s education, family life, and community life.

      Father argues that this factor should favor him because the trial court

focused on events that occurred immediately before their marital separation

and did not address the evidence of Child’s current struggles which have

developed while Mother was the primary custodian. Father argues that Child’s

“conduct has deteriorated” and “Mother refuses to seek help other than play

therapy.” Id. at 23. In essence, Father contends that the trial court “focused

on Father’s past without analyzing [his] current conduct and [Child’s]

struggles.” Id. at 24. Father asserts that the court improperly weighed this

factor in favor of Mother “despite a custodial arrangement which has failed

[Child] and his best interests.” Id.

      The trial court considered Father’s second issue and explained that

section 5328(a)(4) favored Mother because:

             Mother has been consistently providing stability and
      continuity for [Child]. Some of the things to which Mother
      testified, such as Father leaving for indefinite periods of time
      without communicating with her about where he was going or
      when he was returning, suggest that he is somewhat less reliable
      than Mother.

Trial Court Opinion, 4/11/22, at 3.

                                       - 13 -
J-S27033-22




      Based on our review, we discern no abuse of discretion by the trial court

in determining that section 5328(a)(4) favored Mother. Mother testified that

she has a flexible schedule, and she has the ability to work from home two

days a week. See N.T., 4/8/22, at 97-98. Similarly, during the pandemic she

was able to work from home five days per week and provided Child with a

workspace to learn remotely. Id. 101-02. Father’s schedule is not nearly as

flexible. As explained above, Mother testified to at least ten instances where

Father could not timely retrieve Child following his workday. Id. at 45-46,

102-03. Additionally, Mother has encouraged play therapy, but also testified

that at the time of trial, Mother and Father were attempting to schedule a

meeting with another mental health expert for Child. Id. at 178-79.

      Mother also lives in the same home that Child has known since his birth,

and the home is approximately one mile away from the school he attends. Id.

at 103-05. In addition, Mother’s witnesses all testified that Child enjoys his

time at Mother’s home, that Child has lots of friends in the neighborhood, and

that Child has a wonderful relationship with Mother.       See N.T. (Morning

Session), 4/7/22, at 30-31, 45-46; N.T. (Afternoon Session), 4/7/22, at 5-6;

10.

      Overall, the record reveals that Mother has provided a consistent and

stable environment for Child. Although Father argues that the trial court did

not consider Child’s ongoing behavioral concerns and academic challenges,


                                    - 14 -
J-S27033-22




nothing in the record indicates that Child’s issues are related to Mother having

primary physical custody. Therefore, as the record supports the trial court’s

determination, we conclude that Father’s second issue is without merit.3

       In his third issue, Father challenges the trial court’s ruling with respect

to section 5328(a)(10), which required the court to consider which party is

more likely to attend to the daily physical, emotional, developmental,

educational, and special needs of the child.

       Father argues that this factor should favor him because Mother refuses

to cooperate with him in making appointments and sharing information about

Child. Father states that he has scheduled doctor’s appointments for Child,

that Mother does not communicate with him regarding dates and times of

appointments, and Mother does not communicate with him regarding medical

and educational decisions for Child.           Father claims that Mother did not

communicate with him regarding Child’s bedwetting and Child returning to in-

person schooling full-time for the 2020-2021 school year. Father contends

that Mother’s “continuous failure to cooperate, or even consult, with Father

regarding [Child’s] medical and educational decisions . . . when intertwined


____________________________________________


3 To the extent that Father challenges the trial court’s lack of analysis
regarding section 5328(a)(4), the trial court was not required to provide an
extensive explanation. See A.V., 87 A.3d at 822-23 (holding that “there is
no required amount of detail for the trial court’s explanation; all that is
required is that the enumerated factors are considered and that the custody
decision is based on those considerations”).

                                          - 15 -
J-S27033-22




with Mother’s attempts to limit Father’s time with [Child] . . . points to an

effort to limit Father’s parenting to [Child’s] detriment.” Father’s Brief at 26.

      The trial court considered Father’s third issue and explained that section

5328(a)(10) favored Mother because:

      Mother testified that she sets up all the doctor appointments and
      Father participates to some degree but does not respond to her
      communications about these things.

Trial Court Opinion, 4/11/22, at 3.

      Our review of the record reveals that Mother has cooperated with Father

and informs Father of the needs and appointments for Child. See Mother’s

Exhibits 3-11, 13-17. Mother testified, “I understand [Father] wants to be

included and I want him to be there, but his schedule is such that it’s difficult

to arrange an appointment at a time where we can both be there.” N.T.,

4/8/22, at 120.       Mother explained that she therefore schedules an

appointment to secure the date and time, and then informs Father of the

appointment. Id. According to Mother, if Father has any issues, “we’ll change

it. That’s fine.” Id. Mother provided an email exchange between her and

Father that clearly demonstrates that she communicated with Father

regarding Child returning to in-person schooling full-time for the 2020-2021

school year. See Mother’s Exhibit 5. The parties discussed the plan, and in

his final email on the topic Father states, “I thought I responded that I was in

agreement,” and confirmed the previously discussed arrangement for Child’s


                                      - 16 -
J-S27033-22




return to in-person schooling. Id. Mother also provided communications to

Father regarding Child’s bedwetting which directly contradicts Father’s

position.   See Mother’s Exhibit 4.       The record also shows that Mother

continuously   provides   for   Child’s   physical,   emotional,   developmental,

educational, and special needs, and regularly attempts to include Father.

Thus, as the record supports the trial court’s determination regarding section

5328(a)(10), Father’s final issue merits no relief.

      In sum, Father’s arguments essentially ask this Court to override the

credibility determinations of the trial court, reassess the evidence to credit

Father’s position, and re-weigh the factors to arrive at a different outcome.

This we cannot do.      It is axiomatic that the trial court is the arbiter of

credibility, and this Court cannot interfere with the trial court’s careful and

thorough consideration of the best interests of children with findings that are

supported by the record. See A.V., 87 A.3d at 820. As the testimonial and

documentary evidence support the trial court’s determinations regarding the

custody factors, we affirm its custody order.

      Order affirmed.

      Judge Stabile joins in this decision.

      Judge Nichols concurs in the result.




                                      - 17 -
J-S27033-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2022




                          - 18 -